Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Response to Amendments
The amendment and response  filed on April 20, 2022, to  the Non-Final Office Action dated January 20, 2022, has been entered.  Claims 1, 8, and 15  are amended. Claims 1-20 are  pending in this case.   
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 09, 2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                    Response to Arguments
Applicant’s arguments and amendments, see pages 10-13, filed April 20, 2022, with respect to the 35 U.S.C. § 103 rejection based on Wheeler  (US-20190122386-A1) and Lau (US-20200363501-A1) have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-20 has been withdrawn.
                                                     Reasons for Allowance   
The following is an examiner’s statement of reasons for allowance:
       Regarding claims 1 through 7 , the art of record, especially Wheeler and Lau, do not discloses singularly or in combination a method for extrinsic calibration of LiDAR sensors and camera sensors of an autonomous machine by performing the actions of:  “ receiving, by a navigation system of the autonomous machine, input from a first sensor of the plurality of sensors, the input from the first sensor providing a first representation of a plurality of physical calibration targets in physical surroundings of the autonomous machine detectable by the first sensor; detecting, by the navigation system of the autonomous machine, the plurality of physical calibration targets in a coordinate system of the first sensor based on the received input from the first sensor; receiving, by the navigation system of the autonomous machine, input from a second sensor of the plurality of sensors, the input from the second sensor providing a second representation of a plurality of physical calibration targets in the physical surroundings of the autonomous machine detectable by the second sensor; detecting, by the navigation system of the autonomous machine, the plurality of physical calibration targets in a coordinate system of the second sensor based on the received input from the second sensor; constructing, by the navigation system of the autonomous machine, a first plurality of reconstructed calibration targets in a three-dimensional space around the autonomous machine using a coordinate system of the navigation system of the autonomous machine based on the plurality of physical calibration targets detected in the coordinate system of the first sensor based on the input from the first sensor and a second plurality of reconstructed calibration targets in the three-dimensional space around the autonomous machine using the coordinate system of the navigation system of the autonomous machine based on the plurality of physical calibration 2Serial No. 16/726,581 Attorney Docket No. 8322-518 targets detected in the coordinate system of the second sensor based on the input from the second sensor; matching, by the navigation system of the autonomous machine, one or more reconstructed calibration targets in the first plurality of reconstructed calibration targets in the coordinate system of the navigation system of the autonomous machine with one or more reconstructed calibration targets in the second plurality of reconstructed calibration targets in the coordinate system of the navigation system of the autonomous machine; computing, by the navigation system of the autonomous machine, a six-degree of freedom rigid body transformation of the first sensor and second sensor in the coordinate system of the navigation system of the autonomous machine based on the matched one or more reconstructed calibration targets; and computing, by the navigation system of the autonomous machine, a projection of the first sensor to the second sensor in the coordinate system of the navigation system of the autonomous machine based on the computed six-degree of freedom rigid body transformation of the first sensor and second sensor based on the matched one or more reconstructed calibration targets” (cited with emphasis) in combination with the other limitations of independent claim 1. 
Regarding claims 8 through 14 , the art of record, especially Wheeler and Lau, do not discloses singularly or in combination a navigation system for extrinsic calibration of LiDAR sensors and camera sensors of an autonomous machine with elements such as: “a first sensor providing a first representation of a plurality of physical calibration targets in a physical surroundings of the autonomous machine; a second sensor providing a second representation of the plurality of physical calibration targets in the physical surroundings of the autonomous machine; a processor coupled with the first sensor and the second sensor; and a memory coupled with and readable by the first processor and storing therein a set of instructions which, when executed by the processor, causes the processor to perform extrinsic calibration of the first sensor and second sensor by: receiving an input from the first sensor, 4Serial No. 16/726,581 Attorney Docket No. 8322-518 detecting one or more of the plurality of physical calibration targets in a coordinate system of the first sensor based on the received input from the first sensor, receiving an input from the second sensor, detecting one or more of the plurality of physical calibration targets in a coordinate system of the second sensor based on the received input from the second sensor, constructing a first set of reconstructed calibration targets in a three-dimensional space around the autonomous machine using a coordinate system of the navigation system of the autonomous machine based on the one or more physical calibration targets detected in the coordinate system of the first sensor based on the input from the first sensor and a second set of reconstructed calibration targets in the three-dimensional space around the autonomous machine using the coordinate system of the navigation system of the autonomous machine based on the one or more physical calibration targets detected in the coordinate system of the second sensor based on the input from the second sensor, matching one or more reconstructed calibration targets in the first set of reconstructed calibration targets in the coordinate system of the navigation system of the autonomous machine with one or more reconstructed calibration targets in the second reconstructed of reconstructed calibration targets in the coordinate system of the navigation system of the autonomous machine, computing a six-degree of freedom rigid body transformation of the first sensor and second sensor in the coordinate system of the navigation system of the autonomous machine based on the matched one or more reconstructed calibration targets, and computing a projection of the first sensor to the second sensor in the coordinate system of the navigation system of the autonomous machine based on the computed six- degree of freedom rigid body transformation of the first sensor and second sensor based on the matched one or more reconstructed calibration targets“ (cited with emphasis) in combination with the other limitations of independent claim 8.
  Regarding claims 15 through 20, the art of record, especially Wheeler and Lau do not discloses singularly or in combination a vehicle that performs extrinsic calibration of LiDAR sensors and camera sensors using the following elements: “a first sensor providing a first representation of a physical surroundings of the vehicle; a second sensor providing a second representation of the physical surroundings of the vehicle; a navigation system coupled with the first sensor and the second sensor and comprising a memory and a processor coupled with and readable by the processor and having stored therein a set of instructions which, when executed by the processor, causes the processor to perform extrinsic calibration of the first sensor and second sensor by: receiving an input from the first sensor, detecting one or more of a plurality of physical calibration targets in the physical surroundings of the vehicle in a coordinate system of the first sensor based on the received input from the first sensor, receiving an input from the second sensor, detecting one or more of the plurality of physical calibration targets in a coordinate system of the second sensor based on the received input from the second sensor, constructing a first set of reconstructed calibration targets in a three-dimensional space around the vehicle using a coordinate system of the navigation system based on the one or more physical calibration targets detected in the coordinate system of the first sensor based on the input from the first sensor and a second set of reconstructed calibration targets in the three-dimensional space around the vehicle using the coordinate system of the navigation system based on the one or more physical calibration targets detected in the coordinate system of the second sensor based on the input from the second sensor, matching one or more reconstructed calibration targets in the first set of reconstructed calibration targets using the coordinate system of the navigation system with one or more reconstructed calibration targets in the second set of reconstructed calibration targets using the coordinate system of the navigation system, 7Serial No. 16/726,581 Attorney Docket No. 8322-518 computing, a six-degree of freedom rigid body transformation of the first sensor and second sensor using the coordinate system of the navigation system based on the matched one or more reconstructed calibration targets, and computing, a projection of the first sensor to the second sensor using the coordinate system of the navigation system based on the computed six-degree of freedom rigid body transformation of the first sensor and second sensor based on the matched one or more reconstructed calibration targets “ (cited with emphasis) in combination with the other limitations of independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661